Citation Nr: 0112553	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  94-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
on a direct basis or, alternatively, as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a right ankle 
disorder on a direct basis or, alternatively, as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a rash on the legs 
on a direct basis or, alternatively, as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a left foot 
disorder on a direct basis or, alternatively, as due to an 
undiagnosed illness.

5.  Entitlement to service connection for healed laceration 
of the right middle finger on a direct basis or, 
alternatively, as due to an undiagnosed illness.

6.  Entitlement to service connection for scrotal tongue on a 
direct basis or, alternatively, as due to an undiagnosed 
illness.

7.  Entitlement to service connection for residuals of smoke 
inhalation on a direct basis or, alternatively, as due to an 
undiagnosed illness.

8.  Entitlement to service connection for residuals of a 
blood infection on a direct basis or, alternatively, as due 
to an undiagnosed illness.

9.  Entitlement to service connection for subcutaneous nodule 
of the right costal margin on a direct basis or, 
alternatively, as due to an undiagnosed illness.

10.  Entitlement to service connection for hearing loss on a 
direct basis or, alternatively, as due to an undiagnosed 
illness.

11.  Entitlement to an increased (compensable) evaluation for 
a scar of the right shoulder, on appeal from the initial 
grant of service connection.

12.  Entitlement to an evaluation in excess of 10 percent for 
folliculitis, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran had active military 
service from June 1988 to June 1992; he served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from August 1990 to March 1991.  He has been represented 
throughout his appeal by the New Jersey Department of 
Military and Veterans' Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 1993 rating 
decision by the Newark, New Jersey, Regional Office (RO), 
which granted service connection for scar of the right 
shoulder and folliculitis, both evaluated as noncompensably 
disabling; however, the RO denied the veteran's claims for 
service connection for mechanical low back pain, a right 
ankle disorder, rash on the legs, hearing loss, healed 
laceration of the right middle finger, a left foot disorder, 
residuals of smoke inhalation, residuals of blood infection, 
scrotal tongue, and subcutaneous nodule of the right costal 
margin.  A notice of disagreement (NOD) with this 
determination was received in July 1993.  A statement of the 
case (SOC) with respect to the claims of service connection 
for a back disorder, a right ankle, rash on the legs, and 
hearing loss was issued in July 1993.  A substantive appeal 
(VA Form 9), addressing the issues of entitlement to service 
connection for a back disorder, a left foot disorder, rash on 
the legs, and scrotal tongue, as well as increased ratings 
for a scar of the right shoulder and folliculitis, was 
received in October 1993.  

The veteran appeared and offered testimony at a hearing 
before a Hearing Officer at the RO in June 1994.  A 
transcript of the hearing is of record, containing testimony 
on the issues of service connection for knee and cervical 
spine disorders.  A VA compensation examination was performed 
in July 1994.  Thereafter, a Hearing Officer's Decision was 
entered in September 1994, which assigned a 10 percent 
disability rating for folliculitis; however, the Hearing 
Officer confirmed the previous denial of the veteran's claims 
of service connection for a low back 


disorder, a left foot disorder, hearing loss, and an 
increased rating for a scar of the right shoulder.  A rating 
action later in September 1994 implemented the hearing 
officer's decision and assigned a 10 percent rating for 
folliculitis.  A supplemental statement of the case (SSOC) 
was issued in October 1994.  

A VA compensation examination was performed in March 1995.  
Thereafter, a rating action of April 1995 confirmed the 
previous denial of the claim for service connection for a low 
back disorder.  An NOD as to that rating action was received 
in August 1995, and an SOC was issued in September 1995.  An 
SSOC, addressing all the claims adjudicated and denied by the 
RO in January 1993, was issued in June 1996.  

In June 1996, the veteran appeared and offered testimony at a 
Travel Board hearing before a Member of the Board, sitting at 
Newark, New Jersey.  A transcript of that hearing is also of 
record.  This transcript is construed as a substantive appeal 
with regard to the new issues considered in the June 1996 
supplemental statement of the case.  The appeal was received 
at the Board later in June 1996.  

Upon reviewing the evidentiary record, the Board requested an 
opinion from a medical expert with the Veterans Health 
Administration (VHA).  The opinion of the VHA physician was 
received in March 1997.  Subsequently, a copy of the opinion 
was sent to the veteran's representative for review and 
response.  The representative was afforded sixty days in 
which to submit any additional evidence or argument.  No 
response was received within the given period of time.  

In July 1997, the Board remanded the case to the RO for 
further development.  A VA compensation examination was 
conducted in September 1997.  Additional medical records were 
received in February, March, and November 1998.  By a rating 
action in June 2000, the RO confirmed the previous denial of 
the veteran's claims for service connection for a low back 
disorder, a right ankle disorder, a rash on the legs, a left 
foot disorder, healed laceration of the right middle finger, 
scrotal tongue, residuals of smoke inhalation, blood 
infection, subcutaneous nodule of the right costal margin, 
and hearing loss, all on direct basis and as due to an 
undiagnosed illness; the RO also confirmed the ratings 
assigned for a scar of the right shoulder and folliculitis.  
SSOCs were issued in June and September 2000.  The appeal was 
received back at the Board in January 2001.  

In AB v. Brown, 6 Vet.App. 35 (1993), the United States Court 
of Appeals for Veterans Claims held that, on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law.  
Accordingly, the Board must conclude that, even though an 
increase from zero percent to 10 percent was granted by the 
RO during the pendency of this appeal, the claim for an 
increased rating for folliculitis remains in appellate 
status.  

By rating actions in June and October 2000, the RO denied 
service connection for a heart condition.  The veteran was 
notified of that determination and of his appellate rights by 
letters dated in June and October 2000, respectively.  
However, the veteran did not file an NOD as to either of 
those determinations.  Thus, the issue of entitlement to 
service connection for a heart condition is not in proper 
appellate status and will not be addressed herein.  38 
U.S.C.A. § 7105 (West 1991).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

3.  The service medical records contain no reference to a 
left foot disorder, residuals of smoke inhalation, residuals 
of a blood infection, or subcutaneous nodule of the right 
costal margin.  



4.  In service, the veteran received clinical attention and 
treatment for mechanical low back pain, right ankle pain, a 
rash on the left leg, and "some" hearing loss.  

5.  Episodes of low back pain and low back strain during 
service were acute and transitory, and resolved without 
residual chronic disability.  

6.  The veteran's complaints of low back pain have been 
attributed to a clinical diagnosis of myofascial pain 
syndrome, and it is not shown to be related to military 
service.  

7.  There is no objective medical evidence which tends to 
show the veteran currently suffers from a right ankle 
disorder, to include as a manifestation of an undiagnosed 
illness.  

8.  There is no competent evidence of a current disability 
manifested by a rash on the legs, to include a competent 
medical nexus between the signs and symptoms of this claimed 
disability and an undiagnosed illness.  

9.  No medical evidence has been submitted indicating that 
the veteran currently has a left foot disorder, to include a 
competent medical nexus between the signs and symptoms of 
this claimed disability and an undiagnosed illness.  

10.  The service medical records reflect that the veteran 
suffered a laceration of the right middle finger prior to 
service entry.  

11.  The pre-existing right middle finger laceration is not 
shown by competent medical evidence to have increased in 
severity during the veteran's period of active service.  

12.  The veteran's current disability involving the tongue 
has been diagnosed as a scrotal tongue, which is a congenital 
or developmental defect and, as such, is not a disease or 
injury within the meaning of applicable law.  

13.  The current medical evidence does not show the presence 
of an undiagnosed illness involving the tongue.  

14.  There is no competent medical evidence showing that the 
veteran has any chronic disability, or any objective signs or 
symptoms of a chronic disability from an undiagnosed illness, 
as a residual of smoke inhalation in service.  

15.  There is no competent evidence of a current disability 
manifested by a blood infection, to include as a 
manifestation of an undiagnosed illness.  

16.  The medical evidence of record demonstrates that the 
veteran's subcutaneous nodule of the right costal margin had 
its onset during active service.  

17.  VA audiologic findings in August 1992 reflect that the 
auditory thresholds in the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz were all less than 26 decibels, and that 
the speech recognition scores using the Maryland CNC Test 
were 94 percent in right ear and 96 in the left ear.  

18.  A hearing loss disability as defined by 38 C.F.R. 
§ 3.385 has not been shown.  

19.  The veteran's folliculitis is not shown to manifest or 
be productive of exudation or itching constant, extensive 
lesions, or marked disfigurement.  

20.  The veteran's folliculitis is not shown to produce 
scarring which is poorly nourished with repeated ulcerations, 
or painful and tender on objective demonstration, or causes 
any functional limitation.  

21.  The veteran's scar on the right shoulder is currently 
manifested by a .5x7cm linear scar that is essentially 
asymptomatic, without residual deficits.  




CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by the veteran's military service, nor may his 
complaints of low back pain be presumed to be related to his 
service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-99 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103A(f), 5107); 38 C.F.R. §§ 3.303, 3.317 
(2000).  

2.  A right ankle condition, a rash on the left leg, and a 
left foot condition were not incurred in or aggravated by the 
veteran's military service, nor may they be presumed to be 
related to his service in the Persian Gulf.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2097-99 (2000) (to be codified 
as amended at 38 U.S.C.A. §§ 5103A(f), 5107); 38 C.F.R. 
§§ 3.303, 3.317 (2000).  

3.  A healed laceration of the right middle finger, which 
preexisted active service, was not aggravated therein and is 
not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1111, 1117, 1131, 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.306, 3.317 (2000); Pub. L. No. 106-475, § 4,114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

4.  The veteran's claim of entitlement to service connection 
for scrotal tongue is denied, as it is not a disease or 
injury for which service connection can be granted.  38 
C.F.R. § 3.303 (c) (2000).  

5.  Residuals of smoke inhalation and a blood infection, 
including as due to an undiagnosed illness, were not incurred 
in or aggravated in service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.317 (2000); Pub. L. No. 106-475, § 4,114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107).  

6.  Giving the benefit of the doubt to the veteran, a 
subcutaneous nodule of the right costal margin was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 
(2000); Pub. L. No. 106-475, § 4,114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  

7.  Bilateral hearing loss was not incurred or aggravated in 
service, nor may it be presumed to be related to his service 
in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.385 (2000); 
Pub. L. No. 106-475, § 4,114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107).  

8.  The criteria for an evaluation in excess of 10 percent 
for folliculitis have not been met at any time since the 
initial grant of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Codes 7899 and 7806 (2000).  

9.  The criteria for a compensable rating for a scar of the 
right shoulder, from the date of the veteran's separation 
from active service, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The records show that the veteran entered active duty in June 
1988.  An enlistment examination, conducted in February 1988, 
reported a history of a laceration of the right middle finger 
and a finding of swollen right middle finger; otherwise, the 
enlistment examination was unremarkable.  An audiometric 
evaluation revealed pure tone thresholds of 0, 0, 0, 5, 10, 
and 0 decibels in the right ear and 0, 0, 0, 5, 10, and 0 
decibels in the left ear at the 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz levels, respectively.  The veteran was seen in 
August 1988 for complaints of rash on his feet; the 
assessment was tinea pedis.  

The service medical records indicate that the veteran was 
seen in December 1988 for complaints of low back pain with 
radiation to the upper back when trying to bend forward; the 
assessment was low back pain vs. mild cold congestion.  The 
veteran was next seen in August 1989, at which time he 
complained of a rash on his legs and hips.  The assessment 
was heat rash and probable cellulitis of the left leg.  In 
February 1990, he was seen for complaints of right ankle 
pain; he reported twisting the right leg while playing 
football.  The clinical assessment was "rule out" inversion 
injury to ankle; an ace wrap was placed on the ankle.  In 
March 1990, an X-ray of the right ankle was reported to be 
within normal limits; the diagnosis was second degree ankle 
sprain, "rule out" ligament tear, avulsion fracture.  He 
was next seen in May 1990 complaining of bumps under his chin 
after shaving; no pertinent diagnosis was reported.  A note 
dated in June 1991 disclosed that the veteran was exposed to 
a large amount of smoke in the oil fields from February 24, 
1991, to February 28, 1991; it was also reported that the 
smoke from those fields was known to be high in sulfur.  

When seen in July 1991, the veteran reported a three-year 
history of low back pain, without lower extremity radiation 
and without history of trauma.  He complained of occasional 
difficulty straightening, due to increased pain.  The 
impression was of back strain.  Subsequently, in August 1991, 
the veteran was seen for complaints of back pain; he 
indicated that he had had low back pain for two-and-one-half 
years; the diagnosis was mechanical low back pain, and he was 
referred to physical therapy.  He was again seen in September 
1991 and November 1991, for complaints of low back pain.  On 
the occasion of his separation examination in April 1992, it 
was noted that the veteran had mechanical low back pain, 
bilateral high frequency hearing loss with tinnitus, and 
geographic tongue; it was also noted that he had a 3cm scar 
on the right deltoid.  

The veteran was afforded VA compensation examinations in 
August 1992.  A general medical examination was unremarkable, 
except for a subcutaneous nodule under the right costal 
margin, which was described as a probable fibroma.  The 
veteran was also accorded an orthopedic examination, at which 
time he reported suffering a low back injury in December 
1988, which was diagnosed as mechanical low back pain; he 
indicated that he was treated with physical therapy.  The 
veteran also reported that he twisted his right ankle during 
service; he was given a diagnosis of "sprain," with no 
treatment.  He stated that he injured his right middle finger 
prior to entering military service, with a laceration being 
sutured.  He also indicated that he injured his left ankle, 
and not his foot, but he never received any treatment.  
Following an evaluation, the examiner reported findings of: 
mechanical low back pain by history, examination and X-rays 
were negative; sprain of the left ankle, healed without any 
complications or sequelae; and healed laceration on dorsum of 
the right middle finger.  

The veteran was also accorded a dermatology examination in 
August 1992, which showed scattered folliculitis of the upper 
trunk, extremities, and beard area.  It was further noted 
that the veteran's tongue had multiple furrows, but no 
lesions.  The pertinent diagnoses were folliculitis, scar of 
the right shoulder, and scrotal tongue.  During an 
audiological examination, it was noted that the veteran was a 
radio operator for four years, and was exposed to loud static 
through the headphones during that time.  An audiometric 
evaluation revealed pure tone thresholds of 10, 10, 10, 15, 
and 25 decibels in the right ear and 5, 10, 10, 20, and 25 
decibels in the left ear at the 500, 1000, 2000, 3000, and 
4000 Hertz levels, respectively; speech recognition was 94 
percent in the right ear and 96 percent in the left ear.  The 
examiner reported that hearing sensitivity was within normal 
limits, bilaterally; speech recognition was good and 
impedance was normal.  

At the time of his personal hearing in June 1994, the veteran 
reported that he injured his lower back while lifting some 
boxes in the supply warehouse in service; he stated that he 
received treatment which included exercises, heat, and 
medication.  The veteran related that, despite the treatment 
which received, his back did not improve.  He further 
reported that he suffered a lot of pain, and was unable to 
function properly.  He also indicated that he had problems 
with radiation of pain in the legs, mainly the left leg.  He 
testified that he noticed swelling in the left foot after 
prolonged standing.  The veteran also testified that he 
currently had a hearing problem as a result of his service; 
he indicated that he was a radio operator during Desert 
Storm, which required long hours of radio watch.  

Submitted at the hearing was a private treatment report from 
the Rutgers University Veterans Readjustment counseling 
program, dated in June 1994, indicating that the veteran 
began receiving treatment in March 1994 for anger management.  
Among the diagnoses were back pain, and unidentified growth 
of torso.  

Also submitted at the hearing was the report of a Magnetic 
Resonance Imaging (MRI) of the lumbar spine, conducted in May 
1994, which revealed findings of congenitally diminutive 
cervical spinal canal, with acquired changes including disc 
bulging and posterior element spondylosis, causing spinal 
stenosis; no evidence of disc herniation was noted.  

Also submitted at the hearing was the report of a private 
evaluation conducted by Dr. Paul V. Campana in May 1994, who 
reported that the veteran had been under his care since 
November 1, 1993, for injuries sustained while employed as a 
"radio man" in the Marine Corps back in 1990.  Dr. Campana 
reported that X-rays were negative for any fracture, 
dislocation, or gross osseous pathology.  Following an 
evaluation of the back, the pertinent diagnoses were chronic 
lumbalgia, left lumbosacral radicular syndrome, chronic 
cervicalgia, multiple disc bulges in the lumbar spine, and 
congenital lumbar spinal stenosis.  Dr. Campana stated that, 
taking into consideration the history, the MRI results, the 
subjective complaints, and the objective findings, it was his 
opinion that the veteran's injuries were a direct result of 
the duties he performed in service and were permanent in 
nature.  

On the occasion of a VA compensation examination in July 
1994, the veteran reported experiencing discomfort in the 
lumbar spine; on occasion, he had some radiation of 
discomfort down the posterior lateral aspect of his left leg 
to the region of his ankle.  The veteran indicated that his 
back pain was aggravated by physical activity.  On 
examination, there was normal lumbar lordosis.  There was no 
significant paraspinal muscle spasm noted at that time, nor 
was there any spinous process tenderness noted.  There were 
3+ reflexes at both the patella and the Achilles region.  
Sensation in the lower extremities was intact.  Muscle 
strength in the lower extremities was 5/5.  There was no 
weakness of the extensor hallucis longus.  On straight leg 
raising, he was able to go to 85 degrees bilaterally, and was 
limited at that point by hamstring and gastrocnemius 
tightness, but not by any radiation of pain down the legs.  
There was no complaint of pain in the back.  The pertinent 
diagnosis was intermittent lumbosacral strain syndrome with 
an occasional left leg distribution of pain; no evidence of 
radiculopathy was noted.  MRI study revealed minimal bulge at 
L3-4, but no evidence of cord or root compression.  

The veteran was afforded another VA compensation examination 
in March 1995, at which time he reiterated the history of 
injuring his back while lifting boxes during service; he was 
treated with physical therapy and medication.  The veteran 
indicated that he continued to experience back discomfort 
after service.  He stated, however, that he did not seek any 
medical attention following service.  Following an evaluation 
of the back, and review of the claims file, including a 
report of the MRI conducted in May 1994, the examiner 
reported that the mechanical low back pain was related to a 
congenital spinal stenosis rather than a specific service-
connected injury.  

At the time of his hearing in June 1996, the veteran 
indicated that he was a radio operator in a tracked vehicle 
that called in air strikes, which were then carried out by 
jets and helicopters.  The veteran related that he injured 
his back while pulling some big boxes of paperwork in 
service; he indicated that he was diagnosed with a low back 
disability, for which he received physical therapy.  He 
indicated that he continued to have pain in his lower back, 
which was aggravated by prolonged sitting and standing; he 
also reported radiation of pain into his left leg.  He 
testified that he injured his right ankle while playing 
football in the Marine Corps; he stated that he was unable to 
walk for months.  The veteran also testified that, although 
he had the split in his tongue prior to service, it became 
worse in service.

The veteran further testified that his tracked vehicle was 
very close to the fires during Desert Storm; he stated that 
sometimes it became so dark that he could not see his hand in 
front of him.  He reported that, while he had a gas mask, he 
did not always wear it; as a result, he often inhaled smoke 
into his lungs.  He said he was constantly tired.  The 
veteran further asserted that no doctors had told him that he 
had a blood infection; however, he was treated with chemicals 
in service and he was given botulism shots.  He reported that 
he was told that he had a little hearing loss prior to 
discharge.  The veteran further reported that, although he 
noticed a lump on the right costal margin prior to getting 
out of military service, he did not wish to complain and have 
his discharge delayed; he wanted to get to his father, who 
was gravely ill.  

In January 1997, the Board requested an opinion from a VA 
orthopedist.  That physician was asked to review the 
veteran's claims folder and furnish an opinion as to the 
following questions: 

a.  Did the veteran have a low back 
disorder while on active duty?  If so, 
what is the diagnosis? 

b.  Does the veteran currently have a low 
back disorder?  If so, what is the 
diagnosis?  If the veteran has a low back 
disorder now, is it related to service or 
any in-service disease or injury? 

In a March 1997 report, a VHA physician, in response to the 
foregoing questions, noted that the records do support that 
the veteran had a low back disorder while in service; he 
stated that it was most likely a lumbar strain or mechanical 
low back pain, which did not appear to be a radiculopathy.  
The physician observed that, at the time of discharge from 
service, the back pain had apparently resolved and the 
veteran was able to be employed in various jobs without 
limitation due to his prior back pain.  The physician also 
noted that the veteran currently complained of low back pain 
which did not seem to be radicular in nature.  The physician 
further noted that the findings of the veteran's recent MRI 
did reveal congenital stenosis as well as bulging disks; he 
stated, however, that fifty percent of adult males without 
any symptoms of back pain will have those findings on an MRI 
evaluation.  He also stated that the findings of congenital 
narrowing were not related to his service duties, and may or 
may not contribute to his current complaints of low back 
pain.  The physician explained that the veteran's complaints 
were not limited to his back and legs, but were more 
generalized pain problems and were exacerbated with changes 
in the weather and especially with cold weather.  The 
physician noted that the above symptoms were consistent with 
a myofascial pain syndrome, which was unlikely to be related 
to the veteran's prior lumbar strain while in service.  The 
physician stated that it was his belief that the veteran's 
current complaints of low back pain represent low back strain 
and were likely part of a more generalized myofascial pain 
syndrome, not related to the prior service-related mechanical 
low back pain.  He also stated that the lumbar stenosis noted 
on the MRI might contribute to the above, but, given the 
radicular findings, it was probably a secondary contributor.  

Received in September 1997 was a VA hospital summary, which 
showed that the veteran was admitted in March 1996 for 
evaluation and treatment of symptoms associated with a 
psychiatric disorder.  A physical evaluation was positive for 
low back pain and bilateral tinea pedis.  During his period 
of hospitalization, the veteran received physical 
rehabilitation for his lower back pain.  It was noted that he 
presented physical limitations secondary to his lower back 
pain.  

The veteran was accorded a VA compensation examination in 
September 1997, at which time he gave a positive history of 
exposure to oil smoke.  He stated that he was definitely 
enveloped in the oil smoke, but he also gave a positive 
history of using a mask.  The veteran also gave a positive 
history of having been told to put on protective gear at 
least one time during his duty because of exposure to either 
chemical or biological warfare.  He was unsure, but he 
thought that he was around tanks that were exposed to uranium 
weapons.  The veteran denied any pulmonary symptoms.  He 
complained of multiple aches, fatigue, and tiredness.  He 
also complained of low back pain, particularly in his 
buttocks, with radiation down his legs; he stated that it 
started in service, but the radiating pain exacerbated since 
he was in a car accident in May 1997.  The veteran complained 
of pain in his left foot and his ankle.  He also reported 
having a fever in the Philippines, and said he had 
experienced no recurrence of any fever or blood infection.  

On examination, the veteran had an erect carriage, with 
normal posture and gait.  On the left shoulder, he had a 5 x 
1-cm fairly thick scar which looked like a keloid that was 
secondary to an accident in service.  He had folliculitis in 
his beard under his chin; folliculitis barbae.  He also had 
nonspecific and very discreet papules over his body, but not 
concentrated in any particular area.  He had a very small, 
well-healed laceration without any restriction of movement 
over his right ring finger on the ventral side; it did not 
restrict any kind of movement.  His lungs were clear to 
auscultation and percussion.  He had no problems with his 
lungs currently.  There was no muscle atrophy noted in any 
limbs, upper or lower.  There was full range of motion in 
both ankles; no pain or disability was noted.  Only on 
palpation of the foot and the left proximal metacarpal was 
there some pain just on palpating.  The veteran indicated 
that he had increased pain in the left foot with prolonged 
standing; he had good pulses.  On examination of the lumbar 
spine, he had full range of motion; it appeared he had a 
straight back and lordotic curvature of the back.  His 
straight leg raising on the right and left was 0 to 80 
degrees without any pain.  A neurological examination was 
grossly within normal limits.  No pertinent diagnoses were 
noted.  

The veteran was also afforded a special skin examination in 
September 1997, at which time he complained of folliculitis 
since returning from the Gulf; he indicated that he had had 
no treatment for that condition.  He stated that he broke out 
with small little bumps on his thighs and chest periodically, 
which were asymptomatic, non-pruritic, and non-painful.  A 
scar on the right arm was secondary to laceration, and was 
mildly pruritic.  On examination, there were minute 
follicular erythematous papules and small pustules, few in 
number, located on the thighs and upper back.  The right arm 
and shoulder area scar was a .5x7cm linear scar, nontender 
and non-deforming.  The diagnoses were minimal folliculitis 
at this time; and scar on the right arm, non-deforming, with 
no limitation of function.  

Received in February 1998 were medical records from the 
Social Security Administration, dated from March to April 
1996, which reflect clinical evaluation and treatment for a 
psychiatric disorder.  These records also indicate that the 
veteran was treated for complaints of low back pain.  In May 
1996, he was diagnosed with low back pain.  Additional VA 
treatment records dated from December 1996 to November 1997 
were subsequently received in March 1998, which show that the 
veteran continued to receive clinical attention and treatment 
for several disabilities, including a psychiatric disorder, a 
cardiovascular disorder, and a back disorder.  A radiology 
report dated in June 1997 indicates that the veteran was 
involved in an automobile accident in May 1997, and he had 
mild swelling, numbness, and pain in the right lateral mid 
back to buttocks.  A CT scan of the back was negative for 
herniated disk, but several fractures were noted.  

Received in November 1998 was a VA hospital summary dated in 
October 1997, showing that the veteran was hospitalized and 
treated for a psychiatric disorder.  Subsequently received in 
October 1999 were additional VA hospital reports dated from 
December 1996 to April 1997 which reflect treatment for a 
cardiovascular disease not currently at issue.  These records 
do not reflect any complaints, diagnoses, or treatment of the 
disorders currently on appeal.  

II.  Legal analysis -- Service connection

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303(a)(2000).  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet.App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d)(2000).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" disorder where: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran currently has the same condition; 
(2) a disease manifests itself during service (or during the 
presumption period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet.App. 169 
(1998); Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service; that presumption can be overcome only by 
clear and unmistakable evidence that a disability existed 
prior to service.  38 U.S.C.A. § 1111; see Doran v. Brown, 6 
Vet. App. 283 (1994); Laposky v. Brown, 4 Vet. App. 331 
(1993).  Further, a preexisting injury or disease is 
considered to have been aggravated by service if there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  However, intermittent or temporary flare-
ups during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet.App. 292, 297 
(1991).  

In addition, 38 U.S.C.A. § 1117 provides for additional 
compensation for Persian Gulf veterans suffering from a 
chronic disability resulting from an undiagnosed illness that 
became manifest during active duty in the Southwest Asia 
theater of operations or became manifest to a compensable 
degree within the prescribed presumptive period.  38 U.S.C.A. 
§ 1117 (West Supp. 2000).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  38 
C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 62 Fed. Reg. 
23138, 23139 (1997) (interim amendment, now codified at 38 
C.F.R. § 3.317(a)(1)(i)).  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  

However, the United States Congress has recently passed, and 
the President signed into law, legislation repealing the 
requirement that a claim must be well-grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114, Stat. 2096, 2097-98 (2000).  That statute, enacted 
on November 9, 2000, contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.

We have carefully reviewed the veteran's claims file, to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation.  Based upon the 
extensive development of the record, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for our decision, including the development undertaken 
pursuant to our July 1997 Remand, and that the veteran has 
had adequate notice of the evidence needed to substantiate 
his claims.  Throughout the lengthy passage of this case, the 
veteran has received numerous notices and statements of the 
case, advising him of the evidence necessary in his claims.  
He has availed himself of hearings before both a Hearing 
Officer and a Member of the Board, and has been apprised of a 
VHA medical opinion.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

Under both pre- and post-VCAA law, where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  


A.  Service connection for a low back disorder

The Board notes that the service medical records reflect that 
the veteran was treated twice during service for complaints 
of low back pain; he was diagnosed with mechanical low back 
pain, and was treated with physical therapy.  However, the 
veteran's symptoms appeared to have resolved without any 
residual disability; the separation examination of April 1992 
reported a normal musculoskeletal system.  Moreover, VA 
examination in August 1992 was negative for a chronic back 
disorder, and X-ray study of the back was normal.  The 
pertinent diagnosis was mechanical low back pain, by history.  
Therefore, the Board must categorize any low back disorder in 
service as acute and transitory in the absence of clinical 
data documenting chronic residuals.  

Post-service medical records reflect complaints of low back 
pain, and the veteran has been diagnosed with congenital 
spinal stenosis.  While the veteran has submitted a private 
medical statement that attributes the current back disorder 
to service, the doctor's statement is based mainly on history 
provided by the veteran.  Significantly, following a recent 
VA examination in March 1995, the examiner commented that the 
mechanical low back pain is related to the veteran's 
congenital spinal stenosis rather than any service-connected 
injury.  Moreover, the opinion of the VHA physician reflects 
that the findings of congenital narrowing, which were 
demonstrated on an MRI, were not related to the veteran's 
service.  The physician specifically reported that the 
veteran's current complaints were consistent with a 
myofascial pain syndrome, which was unlikely to be related to 
the veteran's prior lumbar strain while in service.  The 
physician stated that it was his belief that the veteran's 
current complaints of low back pain represent low back strain 
and was likely part of a more generalized myofascial pain 
syndrome and that it was not related to the prior service-
related mechanical low back pain.  

Under these circumstances, the Board finds that the weight of 
the evidence shows that the veteran's current back disorder 
is not attributable to service or any incident thereof.  
Consequently, the veteran's claim of entitlement to service 
connection for a low back disorder must be denied.  

To the extent that the veteran's complaints of low back pain 
have been attributed to a clinical diagnosis, i.e., 
myofascial pain syndrome, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 would not be applicable to this 
claim.  Based upon the absence of evidence of a low back 
disorder resulting from an undiagnosed illness, the criteria 
for establishing entitlement to service connection for a low 
back disorder under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
have not been met.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but we do not find the evidence is approximately balanced 
such as to warrant its application.  38 U.S.C.A. § 5107(b).  

B.  Service connection for a right ankle 
disorder and a rash on the legs

As indicated above, an award of service connection requires 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred during service, or was due to an incident of same.  
Such a determination requires a finding of a current 
disability which is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, supra.  

In this regard, we note that, while the service medical 
records indicate that the veteran was diagnosed with ankle 
sprain, the separation examination in April 1992 was negative 
for any complaints or findings of a right ankle disorder.  
Further, a right ankle disorder has not been established by 
medical evidence as existing currently.  Therefore, without 
competent medical evidence showing that the veteran currently 
has a right ankle disorder noted in service, service 
connection for a right ankle disorder is not warranted.  
Moreover, the medical records do not otherwise document 
complaints associated with the right ankle that defy 
diagnosis.  Under these circumstances, service connection for 
a right ankle disorder due to a claimed undiagnosed illness 
is not warranted under 38 C.F.R. § 3.317.  

With respect to the claim for a rash on the legs, we note 
that the service medical records reveal that the veteran was 
seen on one occasion for complaints of a rash on his legs and 
hips; at that time, he was diagnosed with prickly heat rash 
and probable cellulitis of the left leg.  However, there was 
no evidence of a rash on the legs on the April 1992 
separation examination, and there was no evidence of a rash 
on the legs at the time of the August 1992 VA examination.  
The most recent VA examination conducted in September 1997 
was also negative for any rash on the legs, other than 
folliculitis for which service connection has already been 
granted.  

Therefore, without competent medical evidence showing that 
the veteran currently has a right ankle disorder noted in 
service, service connection for a right ankle disorder is not 
warranted.  Rabideau.  Moreover, the medical records do not 
otherwise suggest complaints of a rash that defy diagnosis.  
Under these circumstances, service connection for rash on the 
legs due to a claimed undiagnosed illness is not warranted 
under 38 C.F.R. § 3.317.   

C.  Service connection for healed laceration of the right 
middle finger

As noted above, a pre-existing disease or injury will be 
considered to have been aggravated by military service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1996).  
See Green v. Derwinski, 1 Vet.App. 320, 322-23 (1991).  
Moreover, in the case of wartime service, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation when the preservice disability underwent an 
increase in severity during service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  See 
Browder v. Brown, 5 Vet. App. 268, 271-72 (1993) (citing 
Hensley v. Brown, 5 Vet.App. 155 (1993)).  

As noted above, a laceration of the  right middle finger was 
noted at the time of the veteran's enlistment examination in 
February 1988.  Therefore, the veteran's medical history 
provides clear and unmistakable evidence that this disability 
existed prior to entry into military service.  However, 
service medical records do not reflect any treatment for the 
right middle finger during the veteran's period of active 
service.  The discharge examination was also negative for any 
complaints or findings regarding the right middle finger.  
Evidence in the claims file also contains no medical opinion 
that the laceration of the right middle finger was 
chronically worsened or aggravated during the veteran's 
period of service.  On VA examination in August 1992, the 
examiner reported findings of a healed laceration on dorsum 
of the right middle finger at the proximal interphalangeal 
joint which does not interfere with function.  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet.App. 292, 295 (1991), and 
aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b).  The determination as to whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet.App. 283, 286 (1994).  Here, there is 
no medical evidence to support a finding that the laceration 
of the right middle finger was chronically worsened or 
aggravated during service.  

In view of the foregoing, the Board finds that the evidence 
of record simply does not establish that the underlying right 
middle finger disorder increased in severity during service.  
In the absence of medical evidence showing aggravation of the 
veteran's disorder during service, service connection for a 
healed laceration of the right middle finger by aggravation 
is not warranted.  Application of the benefit-of-the-doubt 
doctrine has been considered with respect to this claim, but 
the Board finds that there is no approximate balance of 
negative and positive evidence such as to warrant its 
application.  

To the extent that the veteran's complaints of a laceration 
on his right middle finger have been attributed to a clinical 
diagnosis, i.e., healed laceration of the right middle 
finger, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 would not be applicable to this claim.  Based on the 
absence of evidence of a healed laceration of the right 
middle finger resulting from an undiagnosed illness, the 
criteria for establishing entitlement to service connection 
for a low back disorder under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 have not been met.  

D.  Service connection for a left foot 
disorder, residuals of smoke inhalation, 
and residuals of a blood infection

After careful review of the evidentiary record, the Board 
notes that the service medical records are completely silent 
with respect to any complaints, findings, or diagnoses of a 
left foot disorder, residuals of smoke inhalation, or 
residuals of a blood infection.  Significantly, the 
separation examination of April 1992 did not report any 
complaints or findings of any of the above disorders.  
Further, the post-service medical records do not demonstrate 
any complaints or diagnoses of either a left foot disorder, 
residuals of smoke inhalation, or residuals of blood 
infection.  During the August 1992 VA examination, clinical 
evaluation of the respiratory system and both feet was 
reported to be normal; a CBC (complete blood count)was 
essentially normal.

Similar findings were reported on the most recent VA 
examination in September 1997.  In fact, despite the 
veteran's contentions and testimony that he inhaled smoke 
while performing active duty during Desert Storm, was treated 
with chemicals and experienced left foot pain while in 
service, the claims file does not contain any clinical 
evidence of smoke inhalation, blood infection, or a left foot 
disorder.  Therefore, without competent medical evidence 
showing that the veteran currently has a left foot disorder, 
residuals of smoke inhalation, and a blood disorder, service 
connection for those disorders is not warranted.

Because the regulations define an undiagnosed illness 
essentially as one as to which objective indications of a 
chronic disability cannot be attributed to any known clinical 
diagnosis, and there is no evidence of the current 
disabilities claimed, the Board need not reach the issue of 
whether they have existed for six months or more, or whether 
they are manifestations of an undiagnosed illness.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  


E.  Service connection for scrotal tongue

Under applicable criteria, congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2000); Beno v. 
Principi, 3 Vet.App. 439 (1992).  

With regard to the claim for service connection for scrotal 
tongue, the evidence indicates that the veteran has a 
congenital disorder of the tongue.  This is not subject to 
service connection, as congenital or developmental defects 
are not subject to service connection.  38 C.F.R. § 3.303(c).  
He has submitted no evidence of aggravation, or of additional 
disability superimposed upon the congenital condition.  
Therefore, insofar as the veteran's scrotal tongue has been 
reported to be a congenital or developmental defect, service 
connection cannot be granted for this disability.  

In addition, the Board finds that the reported symptomatology 
concerning the veteran's tongue has been associated with a 
known diagnosis, scrotal tongue, and, therefore, do not meet 
the requirements of a chronic disability of unknown 
diagnosis.  38 C.F.R. § 3.317(a) (2000).  

F.  Service connection for subcutaneous nodule of the right 
costal margin

The law provides that a veteran is presumed to be in sound 
condition on entrance into service, except for defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991).  

The veteran is presumed to be in sound condition as no 
defects were noted on the service entrance examination in 
June 1988.  The service medical records, including the 
separation examination in April 1992, were silent with 
respect to any complaints, treatment for, or diagnosis of a 
subcutaneous nodule of the right costal margin.  However, on 
VA examination in August 1992, only two months following the 
veteran's discharge from active service, the examiner 
reported a small, firm, subcutaneous nodule about 3/4 cm. in 
diameter, palpable under the right costal margin, reported to 
have been present for the past one-and-a-half years.

The evidence in support of the veteran's claim as to this 
disorder includes the following: the absence of noted 
pertinent physical defects on the entrance examination, the 
diagnosis of the disorder only two months after the veteran's 
discharge from service, and the absence of any intercurrent 
causation.  Although this evidence is not clearly 
preponderant in the veteran's favor, it appears to be in 
approximate balance, creating a reasonable doubt.  Resolving 
reasonable doubt in favor of the veteran, the Board finds 
that a subcutaneous nodule of the right costal margin was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
1991); 38 C.F.R. § 3.102 (2000).  

G.  Service connection for hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against service 
connection for bilateral hearing loss.  While the service 
separation examination, dated in April 1992, showed bilateral 
hearing loss, VA audiological evaluation following service 
does not establish the presence of a hearing loss disability 
as defined by 38 C.F.R. § 3.385.  We note that, on the most 
recent audiologic testing in August 1992, the auditory 
threshold in the frequencies 500, 1000, 2000, 3000 and 4000 
Hertz were all less than 26 decibels, and speech recognition 
scores using the Maryland CNC Test were 94 in the right ear 
and 96 in the left ear.  Thus, for purposes of VA 
compensation benefits, the record does not indicate that the 
veteran has a current hearing loss in either the right or the 
left ear.  A current disability must be shown in order to 
establish service connection.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992).  

The appellant testified at his hearing in June 1996 that he 
developed a hearing loss as a result of his military duty, 
and a hearing loss was noted even before he was discharged 
from service.  Generally, statements prepared by lay persons 
ostensibly untrained in medicine cannot constitute competent 
medical evidence to establish service connection.  A 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Layno v. Brown, 5 Vet.App. 465, 
469 (1994).  However, the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge.  For the 
most part, a witness qualified as an expert by knowledge, 
skill, experience, training, or education must provide 
medical testimony.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992).  The record does not indicate that the veteran 
has the requisite medical expertise to render a medical 
opinion.  Thus, his testimony alone cannot make up for the 
lack of medical evidence showing a current hearing loss.  

Accordingly, in view of the above, the Board concludes that 
entitlement to service connection for bilateral hearing loss 
is not warranted.  

Because the regulations define an undiagnosed illness 
essentially as one where objective indications of a chronic 
disability cannot be attributed to any known clinical 
diagnosis, and there is no evidence of current hearing loss, 
the Board need not reach the issue of whether hearing loss 
existed for six months or more, or whether a bilateral 
hearing loss is a manifestation of an undiagnosed illness.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  


III.  Legal analysis -- Increased rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet.App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  However, where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  Increased rating for folliculitis

The veteran's folliculitis is rated 10 percent disabling by 
analogy to Diagnostic Code (DC) 7806 (eczema).  DC 7806 
provides for a noncompensable evaluation if there is slight 
exfoliation, exudation or itching, if on a nonexposed surface 
or a small area.  A 10 percent evaluation is assigned if 
there is exfoliation, exudation, or itching, involving an 
exposed surface or an extensive area.  A 30 percent 
evaluation is warranted if there is constant itching or 
exudation, or extensive lesions, or marked disfigurement.  
And, a 50 percent disability evaluation is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  

After careful review of the evidentiary record, the Board 
finds that none of the VA examinations of record describes 
the veteran's symptomatology with the findings or terminology 
required for a 30 percent rating.  There is no medical 
evidence of record showing constant exudation or itching, 
extensive lesions, or marked disfigurement.  In fact, on the 
occasion of his most recent VA examination in September 1997, 
it was noted that the veteran had minute follicular 
erythematous papules and small pustules, few in number, on 
the thighs and upper back; it was also noted that they were 
asymptomatic, non-pruritic, and non painful.  In the Board's 
judgment, a 10 percent rating more appropriately accounts for 
the symptomatology described by the veteran and observed by 
the VA examiner.  Further, no physician who has examined the 
veteran has described his skin condition as amounting to 
marked disfigurement.  

Based upon the foregoing, the Board finds that the current 10 
percent evaluation is appropriate, and that the criteria for 
a higher evaluation are not met.  In the absence of medical 
evidence demonstrating that the veteran's folliculitis 
results in constant exudation or itching, extensive lesions, 
or marked disfigurement, only the 10 percent rating criteria 
area are met.  Furthermore, because the 10 percent evaluation 
adequately compensates the veteran for the greatest degree of 
disability shown since his discharge from service, there 
currently is no basis for consideration of "staged rating."  

Applying the Diagnostic Codes for scars and disfigurement 
appropriate to the veteran's skin disorder, the Board notes 
that DC 7800 applies to disfiguring scars of the head, face, 
or neck.  Although the veteran has folliculitis in his beard, 
it has not been described as disfiguring.  Diagnostic Codes 
7803 and 7804 are not applicable, because they only provide 
for a 10 percent evaluation and the Board notes that the 
veteran's skin condition has not been shown to manifest scars 
characterized as poorly nourished, with repeated ulceration, 
or tender and painful on objective demonstration.  Also, 
since the veteran's skin disorder has not been contended or 
shown to cause any functional limitation, a higher evaluation 
under Diagnostic Code 7805 is not warranted.  

B.  Compensable evaluation for scar of right shoulder

According to the applicable criteria, a 10 percent evaluation 
is warranted for scarring where the scars are "superficial, 
tender and painful on objective demonstration."  38 C.F.R. 
§ 4.118, DC 7804 (2000).  Alternatively, scars can be rated 
based on limitation of function of the part affected.  38 
C.F.R. § 4.118, DC 7805 (2000).  

In every instance where the VA Schedule for Rating 
Disabilities does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).  

After a contemporaneous review of the evidence of record, the 
Board finds that an increased (compensable) disability rating 
for a scar of the right shoulder is not warranted.  As 
previously noted, a 10 percent disability evaluation would 
require the scar to be tender and painful on objective 
demonstration, or, alternatively, there would need to be a 
loss of function of the affected part.  Such symptomatology 
has not been demonstrated in the instant case.  Of 
significance is the fact that the appellant has sought no 
medical treatment for his scar since his discharge from 
military service, and also the fact that the VA examiner, in 
September 1997, described the scar on the right shoulder as 
nontender and nondeforming, with no limitation of function.  
Clearly, the objective examination does not support a finding 
of entitlement to an increased (compensable) disability 
rating.  Additionally, there is no evidence that the veteran 
suffers from a superficial scar that is tender and painful on 
objective demonstration.  38 C.F.R. Part 4, DC 7804.  

In the absence of any evidence that the scar of the right 
shoulder has ever been manifested by the symptomatology 
necessary for a compensable evaluation under Diagnostic Codes 
7803, 7804, or 7805; the Board must conclude that a 
compensable evaluation is not warranted for any period since 
the effective date of the grant of service connection.  
Fenderson, supra.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2000).  There is no objective evidence, nor has it been 
contended, that this service-connected disability presents 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a right ankle disorder is denied.  

Service connection for a rash on the left leg is denied.  

Service connection for a left foot disorder is denied.  

Service connection for a healed laceration of the right 
middle finger is denied.  

Service connection for scrotal tongue is denied.  

Service connection for residuals of smoke inhalation is 
denied.  

Service connection for residuals of blood infection is 
denied.  

Service connection for subcutaneous nodule under the right 
costal margin is granted.  

Service connection for hearing loss is denied.  

An evaluation in excess of 10 percent for folliculitis is 
denied.  

An increased (compensable) rating for a scar of the right 
shoulder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

